NEWS RELEASE February 25, 2016Contact: Peter D. Thompson, EVP and CFO FOR IMMEDIATE RELEASE (301) 429-4638 Washington, DC RADIO ONE, INC. REPORTS FOURTH QUARTER RESULTS Washington, DC: - Radio One, Inc. (NASDAQ: ROIAK and ROIA) today reported its results for the quarter ended December 31, 2015. Net revenue was approximately $109.4 million, a slight decrease of 0.3% from the same period in 2014.Station operating income1 was approximately $41.0 million, a decrease of 3.5% from the same period in 2014. The Company reported an operating loss of approximately $11.3 million for the three months ended December 31, 2015, compared to operating income of $19.4 million for the same period in 2014. Net loss was approximately $24.3 million or $0.50 per share compared to $13.5 million or $0.28 per share, for the same period in 2014. Alfred C. Liggins, III, Radio One’s CEO and President stated, “Overall, our radio advertising revenue was down 5.2% for the final quarter of 2015. We underperformed our markets in Atlanta, Baltimore and Houston, but outperformed in Washington DC. Our audience ratings have generally shown strong growth year over year, and I anticipate that we will monetize these audience gains in 2016. While our gross cable television advertising revenues were up by 11% for the quarter, the liability incurred due to under delivery against rate card meant that overall TV advertising revenue was down by 3.5% for the quarter. This was more than offset by the 27.5% increase in cable television affiliate fees. Management remains focused on turning around underperforming radio markets and advancing our digital and cross platform sales strategies. We have had a number of significant client successes with our One Solution cross platform sales and marketing effort, and I expect that momentum to continue into 2016.” -MORE- RADIO ONE, INC. REPORTS FOURTH QUARTER RESULTS RESULTS OF OPERATIONS Three Months Ended December 31, Year Ended December 31, STATEMENT OF OPERATIONS (unaudited) (unaudited) (in thousands, except share data) (in thousands, except share data) NET REVENUE $ OPERATING EXPENSES Programming and technical, excluding stock-based compensation Selling, general and administrative, excluding stock-based compensation Corporate selling, general and administrative, excluding stock-based compensation Stock-based compensation Depreciation and amortization Impairment of long-lived assets - - Total operating expenses Operating (loss) income ) INTEREST INCOME 34 INTEREST EXPENSE LOSS ON RETIREMENT OF DEBT - - OTHER (INCOME) EXPENSE, net ) ) ) (Loss) income before (benefit from) provision for income taxes and noncontrolling interest in income of subsidiaries ) ) ) (BENEFIT FROM) PROVISION FOR INCOME TAXES ) CONSOLIDATED NET LOSS ) NET INCOME ATTRIBUTABLE TO NONCONTROLLING INTERESTS CONSOLIDATED NET LOSS ATTRIBUTABLE TO COMMON STOCKHOLDERS $ ) $ ) $ ) $ ) AMOUNTS ATTRIBUTABLE TO COMMON STOCKHOLDERS CONSOLIDATED NET LOSS ATTRIBUTABLE TO COMMON STOCKHOLDERS $ ) $ ) $ ) $ ) Weighted average shares outstanding - basic and diluted2 -MORE- RADIO ONE, INC. REPORTS FOURTH QUARTER RESULTS Three Months Ended December 31, Year Ended December 31, PER SHARE DATA - basic and diluted: (unaudited) (unaudited) (in thousands, except per share data) (in thousands, except per share data) Consolidated net loss attributable to common stockholders (basic and diluted) $ ) $ ) $ ) $ ) SELECTED OTHER DATA Station operating income 1 $ Station operating income margin (% of net revenue) % Station operating income reconciliation: Consolidated net loss attributable to common stockholders $ ) $ ) $ ) $ ) Add back non-station operating income items included in consolidated net loss: Interest income ) Interest expense (Benefit from) provision for income taxes ) Corporate selling, general and administrative expenses Stock-based compensation Loss on retirement of debt - - Other (income) expense, net ) ) ) Depreciation and amortization Noncontrolling interest in income of subsidiaries Impairment of long-lived assets - - Station operating income $ Adjusted EBITDA3 $ Adjusted EBITDA reconciliation: Consolidated net loss attributable to common stockholders $ ) $ ) $ ) $ ) Interest income ) Interest expense (Benefit from) provision for income taxes ) Depreciation and amortization EBITDA $ ) $ $ $ Stock-based compensation Loss on retirement of debt - - Other (income) expense, net ) ) ) Noncontrolling interest in income of subsidiaries Employment Agreement Award and incentive plan award expenses Severance related costs* Impairment of long-lived assets - - Adjusted EBITDA $ *The Company has modified the definition of Adjusted EBITDA during 2015 for the inclusion of severance related costs. All prior periods have been reclassified to conform to current period presentation. -MORE- RADIO ONE, INC. REPORTS FOURTH QUARTER RESULTS December 31, 2015 December 31, 2014 (unaudited) (in thousands) SELECTED BALANCE SHEET DATA: Cash and cash equivalents $ $ Intangible assets, net Total assets Total debt (including current portion, net of original issue discount and issuance costs) Total liabilities Total (deficit) equity ) Redeemable noncontrolling interest Noncontrolling interest Current Amount Outstanding Applicable Interest Rate (in thousands) SELECTED LEVERAGE DATA: 2015 Credit Facility, net of original issue discount and issuance costs of approximately $11.9 million (subject to variable rates) (a) $ % 9.25% senior subordinated notes due February 2020, net of original issue discount and issuance costs of approximately $3.2 million (fixed rate) % 7.375% senior secured notes due April 2022, net of original issue discount and issuance costs of approximately $5.7 million (fixed rate) % Comcast Note due April 2019 (fixed rate) % (a) Subject to variable Libor plus a spread that is incorporated into the applicable interest rate set forth above. Cautionary Note Regarding Forward-Looking Statements This press release includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Forward-looking statements represent management's current expectations and are based upon information available to Radio One at the time of this release. These forward-looking statements involve known and unknown risks, uncertainties and other factors, some of which are beyond Radio One's control, that may cause the actual results to differ materially from any future results, performance or achievements expressed or implied by such forward-looking statements.Important factors that could cause actual results to differ materially are described in Radio One’s reports on Forms 10-K, 10-Q, 8-K and other filings with the Securities and Exchange Commission (the “SEC”). Radio One does not undertake any duty to update any forward-looking statements. -MORE- RADIO ONE, INC. REPORTS FOURTH QUARTER RESULTS Net revenue consists of gross revenue, net of local and national agency and outside sales representative commissions. Agency and outside sales representative commissions are calculated based on a stated percentage applied to gross billing. Three Months Ended December 31, $ Change % Change (Unaudited) (in thousands) Net Revenue: Radio Advertising $ $ $ ) -5.2 % Political Advertising ) -48.4 % Digital Advertising ) -9.4 % Cable Television Advertising ) -3.5 % Cable Television Affiliate Fees % Event Revenues & Other ) -15.5 % Net Revenue (as reported) $ $ $ ) -0.3 % Net revenue decreased to approximately $109.4 million for the quarter ended December 31, 2015, from approximately $109.7 million for the same period in 2014. Net revenues from our radio broadcasting segment decreased 9.1% for the quarter ended December 31, 2015, from the same period in 2014, primarily from declines in our largest markets. We experienced net revenue growth in certain markets (most significantly in our Dallas and Washington D.C. markets); however, this growth was offset by declines in other markets (with our Atlanta, Baltimore, Houston, Indianapolis, and Raleigh markets experiencing the most significant declines). Reach Media’s net revenues increased slightly by $162,000 or 1.3% in the fourth quarter 2015, compared to the same period in 2014. We recognized approximately $44.7 million of revenue from our cable television segment during the three months ended December 31, 2015, compared to approximately $39.9 million for the same period in 2014, the increase due primarily from an increase in affiliate revenue. Finally, net revenues for our internet segment decreased 12.1% for the three months ended December 31, 2015, compared to the same period in 2014 due primarily to a decline in alliance revenue. Operating expenses, excluding depreciation and amortization, stock-based compensation and impairment of long-lived assets, increased to approximately $83.7 million for the quarter ended December 31, 2015, up 5.0% from the approximately $79.7 million incurred for the comparable quarter in 2014. Corporate selling, general and administrative expenses increased due primarily to higher compensation costs and bonuses for the quarter ended December 31, 2015.In addition, our cable television segment incurred higher selling, general and administrative expenses associated with marketing costs and higher employee compensation costs. Depreciation and amortization expense decreased to approximately $9.0 million compared to approximately $9.1 million for the quarters ended December 31, 2015 and 2014, respectively, a decrease of 1.4%. The decrease was due to the completion of useful lives for certain assets. Impairment of long-lived assets for the quarter ended December 31, 2015 was approximately $26.7 million. Our annual 2015 impairment testing resulted in a non-cash impairment charge of approximately $3.1 million related to goodwill in our Cincinnati market as well as a non-cash impairment charge of approximately $23.6 million associated with several of our radio broadcasting licenses. Interest expense increased to approximately $20.4 million for the quarter ended December 31, 2015, compared to approximately $19.3 million for the same period in 2014.On April 17, 2015, the Company’s 2011 Credit Agreement, as amended, and TV One notes were paid off, with balances of $367.6 million and $119.0 million, respectively. The payoffs were achieved by the Company entering into its new $350.0 million 2015 Credit Facility, issuing the 2022 Notes in an aggregate principal amount of $350.0 million and the Comcast Note in the aggregate principal amount of approximately $11.9 million. The Company made cash interest payments of approximately $17.7 million on all outstanding instruments for the quarter ended December 31, 2015, compared to cash interest payments of approximately $10.4 million on all outstanding instruments for the quarter ended December 31, 2014. -MORE- RADIO ONE, INC. REPORTS FOURTH QUARTER RESULTS The benefit from income taxes for the quarter ended December 31, 2015, was approximately $7.9 million compared to a provision for income taxes of approximately $8.6 million for the comparable period in 2014.The decrease was due to the impairment of long-lived intangible assets that reduced the deferred tax liabilities and related deferred tax expense for 2015. The Company paid $12,000 and $15,000 in taxes for the quarters ended December 31, 2015 and 2014, respectively. The decrease in noncontrolling interests in income of subsidiaries is due primarily to our increased ownership percentage of TV One. Other pertinent financial information includes capital expenditures of approximately $1.5 million and $1.3 million for the quarters ended December 31, 2015 and 2014, respectively. As of December 31, 2015, the Company had total debt (net of cash balances, original issue discount and issuance costs) of approximately $957.0 million. During the year ended December 31, 2015, the Company repurchased 345,293 shares of Class D common stock, granted to certain employees, in the amount of approximately $1.4 million. The Company, as part of its 2009 stock plan, is authorized to purchase shares of Class D common stock to satisfy employee’s tax obligations in connection with the vesting of share grants under the plan.There were no stock repurchases made during the three month period ended December 31, 2015, or during the three months or year ended December 31, 2014. Supplemental Financial Information: For comparative purposes, the following more detailed, unaudited statements of operations for the three months and year ended December 31, 2015 and 2014 are included. -MORE- RADIO ONE, INC. REPORTS FOURTH QUARTER RESULTS Three Months Ended December 31, 2015 (in thousands, unaudited) Corporate/ Radio Reach Cable Eliminations/ Consolidated Broadcasting Media Internet Television Other STATEMENT OF OPERATIONS: NET REVENUE $ ) OPERATING EXPENSES: Programming and technical ) Selling, general and administrative ) Corporate selling, general and administrative - - Stock-based compensation 88 - 20 - Depreciation and amortization 48 Impairment of long-lived assets - Total operating expenses Operating (loss) income ) INTEREST INCOME 34 - 34 INTEREST EXPENSE - - OTHER (INCOME) EXPENSE, net ) 16 - - - ) (Loss) income before (benefit from) provision for income taxes and noncontrolling interest in income of subsidiaries ) (BENEFIT FROM) PROVISION FOR INCOME TAXES ) ) - 32 - CONSOLIDATED NET (LOSS) INCOME ) NET INCOME ATTRIBUTABLE TO NONCONTROLLING INTERESTS - NET (LOSS) INCOME ATTRIBUTABLE TO COMMON STOCKHOLDERS $ ) $ ) $ $ ) $ $ ) Adjusted EBITDA3 $ ) -MORE- RADIO ONE, INC. REPORTS FOURTH QUARTER RESULTS Three Months Ended December 31, 2014 (in thousands, unaudited) Corporate/ Radio Reach Cable Eliminations/ Consolidated Broadcasting Media Internet Television Other STATEMENT OF OPERATIONS: NET REVENUE $ ) OPERATING EXPENSES: Programming and technical ) Selling, general and administrative ) Corporate selling, general and administrative - - Stock-based compensation - 20 - Depreciation and amortization Total operating expenses Operating income (loss) (9 ) ) INTEREST INCOME - - - 35 INTEREST EXPENSE - - OTHER INCOME, net ) ) - - - ) Income (loss) before provision for (benefit from) income taxes and noncontrolling interest in income of subsidiaries (9 ) ) PROVISION FOR (BENEFIT FROM) INCOME TAXES ) - - - CONSOLIDATED NET (LOSS) INCOME ) (9
